Exhibit 10.1

Description of CryoLife, Inc. Performance-Based Bonus Plan

On May 4, 2006, the Compensation Committee of the Board of Directors of
CryoLife, Inc. (“CryoLife” or the “Company”) recommended, and the Board of
Directors adopted, a performance-based bonus plan for CryoLife’s corporate
officers, including its executive officers, as described below. The Company’s
executive officers are:

·                                          Steven G. Anderson, Chairman,
President and Chief Executive Officer;

·                                          David M. Fronk, Vice President,
Regulatory Affairs and Quality Assurance;

·                                          D. Ashley Lee, Executive Vice
President, Chief Operating Officer, and Chief Financial Officer;

·                                          Gerald B. Seery, Senior Vice
President, Sales and Marketing;

·                                          Albert E. Heacox, Ph.D., Senior Vice
President, Research and Development;

The purpose of the performance-based bonus plan is to promote the interests of
CryoLife and its stockholders by providing key employees with financial awards
upon achievement of specified business objectives, and to help attract and
retain key employees by providing attractive compensation opportunities linked
to performance.

Bonuses will be payable based on a weighted formula, as follows:

·                                          50%, based on the Company’s net
income (loss) for 2006, excluding the effect of stock compensation charges. A
minimum loss threshold must be met before any bonus can be earned under this
measure.

·                                          30%, based on the Company’s annual
revenues from the sale of products and services. A minimum threshold must be met
before any bonus can be earned under this measure.

·                                          20%, based on Personal performance.
In considering personal performance, the Committee will consider the
recommendations of management as well as its own subjective determination.

Subject to meeting minimum performance thresholds, the executive officers may
earn bonuses as follows:

·                                          Mr. Anderson, from 36% to 87% of base
salary, with the target level set at 60%;

·                                          Mr. Fronk, from 18% to 44% of base
salary, with the target level set at 30%;

·                                          Mr.  Lee, from 36% to 87% of base
salary, with the target level set at 60%;

·                                          Mr. Seery, from 15% to 59% of base
salary, with the target level set at 35%; and

·                                          Mr.  Heacox, from 21% to 51% of base
salary, with the target level set at 35%.


--------------------------------------------------------------------------------




If minimum performance thresholds are not met, no bonuses will be paid.

Additional performance bonuses of up to 15% of the participant’s base salary
will be earned if specified net loss/income targets are reached which reflect
performance improvements beyond that contemplated in the primary bonus plan.

 


--------------------------------------------------------------------------------